Per Curiam.
The appellants, who are stockholders in the Washington Meteor Mining Company, a corporation, brought, this action against the respondents to try title to certain unpatented mining claims. The mining claims in question are in the possession of the respondent Blewett Mine Leasing Company, and title to the claims is asserted by that company. The action is predicated on fraud and deceit. It is alleged, in substance that the property in question is the property of the Washington Meteor Mining Company, and that formerly the title to the several mining claims mentioned stood in its name, and that the individual defendants, while officers of the mining company, so manipulated its affairs as to fraudulently deprive that company of the legal title and vest such title in the leasing company. The questions involved are questions of fact. These received painstaking examination by the court below, which reached the conclusion that fraud or deceit had not been proven. Our examination of the record has convinced us that this conclusion is just, and as a review of the evidence would but encumber the records and serve no useful purpose, we direct that the judgment stand affirmed.